                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN LOVE LUNDY                      :
TRUST, c/o DIVINE ROSE,
Trustee                                :
               Plaintiff                   CIVIL ACTION NO. 3:18-1246
                                       :
      v.
                                       :         (MANNION, D.J.)
MONROE COUNTY DISTRICT
ATTORNEY’S OFFICE, et al.,             :

                  Defendants           :

                                 ORDER

      Pending before the court is the report of Magistrate Judge Martin C.

Carlson which recommends that the latest of the plaintiff’s complaints be

dismissed for failure to state a claim upon which relief can be granted.1 (Doc.

5). With the time for doing so having passed, the plaintiff has not filed

objections to Judge Carlson’s report. Upon review, Judge Carlson’s report will

be adopted in its entirety.

      The plaintiff filed the instant action presenting, as he has in the past,

claims relating to his arrest and imprisonment. Judge Carlson recommends

dismissal of the plaintiff’s claims on a number of bases. Initially, Judge

Carlson finds that certain named defendants, including the Pocono Mountain

Regional Police Department and the Monroe County Correctional Facility, are


      1
      As discussed by Judge Carlson, this is the sixth pro se complaint filed
by Mr. Lundy in recent months. (Doc. 5, p. 1, n. 1) (listing recent actions).

                                      1
improper defendants pursuant to 42 U.S.C. §1983. Next, Judge Carlson finds

that Younger2 abstention applies to bar the plaintiff’s claims requesting

injunctive relief related to his pending state criminal action. Moreover, with

respect to the judge and district attorneys named in the plaintiff’s complaint,

Judge Carlson finds that they are entitled to judicial immunity. Finally, as to

the plaintiff’s malicious prosecution claim, Judge Carlson finds that the plaintiff

has no such claim unless his state law case has been resolved in his favor.

Judge Carlson recommends that the complaint be dismissed for failure to

state a claim upon which relief can be granted and, because any attempt to

amend the claims would be futile, dismissal be without leave to amend.

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.


      2
          Younger v. Harris, 401 U.S. 37 (1971).

                                        2
           The court has reviewed the record in this case and finds no clear error

of record. The court agrees with the sound reasoning which led Judge

Carlson to conclude that the plaintiff’s complaint fails to state a claim upon

which relief can be granted and further agrees that any amendment to the

complaint would be futile. Therefore, the court will adopt the report of Judge

Carlson in its entirety.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           (1)        The report of Judge Carlson, (Doc. 5), is ADOPTED IN ITS

                      ENTIRETY.

           (2)        The plaintiff’s complaint, (Doc. 1), is DISMISSED WITH

                      PREJUDICE.

           (3)        The Clerk of Court is directed to CLOSE THIS CASE.




                                                                        S/Malachy E. Mannion
                                                                        MALACHY E. MANNION
                                                                        United States District Judge


Date: January 15, 2019
O:\Mannion\shared\ORDERS - DJ\CIVIL ORDERS\2018 ORDERS\18-2396-01.wpd




                                                                        3
